Citation Nr: 0508793	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis.

2.  Entitlement to an increased disability rating for right 
ear hearing loss, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for status 
post left knee medial cartilage excision with traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2000 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The veteran testified 
before the undersigned at a hearing held at the RO in July 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that hepatitis C (and resulting 
complications) originated in service from exposure to a 
number of risk factors.  He also contends that the 
evaluations currently assigned his right ear hearing loss and 
left knee disability do not accurately reflect the severity 
of those disorders.

Turning first to the claim for service connection, service 
medical records show that he underwent a left meniscectomy in 
January 1971.  The records also show that he received dental 
treatment on several occasions, as well as immunizations.  
The service medical records are silent for any reference to 
intravenous drug use.

In a July 2000 statement the veteran alleged that he 
contracted hepatitis C through intravenous drug use in 
service.  In later statements he argued that his hepatitis 
could (as compared to intravenous drug use) just as likely 
have been transmitted inservice through several other means, 
including during the left knee surgery and/or resulting 
therapy (e.g. whirlpool therapy).  The veteran admits using 
needles to inject drugs on up to six occasions in service, 
but denies using intravenous drugs for any reason other than 
controlling the pain resulting from the left knee surgery.  
The veteran denies using any intravenous drugs after service.

Private treatment records for the period from October 1999 to 
July 2004 include a November 1999 entry noting a remote 
history of intravenous drug abuse starting in 1973.  An 
October 1999 entry VA examination report indicates that the 
veteran was "on drugs for a long time," but he stopped 
using illicit substances around 1993.  

Psychiatric treatment notes for April and June 2001 indicate 
that the veteran reported a 20-year past history of 
intravenous drug abuse, which included the use of heroin.  
The entries also note that he attended a detoxification 
program at "Daytop" in June 1994.  

A November 2000 evaluation report by Dr. H. Engelhorn 
indicates that the veteran reported using heroin, marijuana 
and alcohol in his late teenage years, with continued use of 
those substances on a regular basis until 1993, when he was 
arrested and attended a substance abuse treatment program at 
"Day Top" for 18 months.

In an October 2000 statement, John L. Person, M.D., indicates 
that the veteran's hepatitis C probably first developed in 
service secondary to intravenous drug use.  In an April 2002 
statement, he also suggested that the appellant possibly 
contracted the hepatitis C virus during the January 1971 left 
knee surgery as, on rare occasions, contaminated instruments 
and supplies have been identified as the source of hepatitis 
C infection.  He also explained that, rarely, dental work and 
immunizations have been identified as a source of the 
infection.  Dr. Person concluded that it was not possible to 
determine the exact means of transmission of the hepatitis 
virus in the veteran, but that the appellant likely was 
infected with the virus in the early 1970s.

The veteran's records were reviewed by a VA physician in May 
2002, who noted that the appellant underwent left knee 
surgery and two root canals in service, as well as several 
immunizations.  The physician explained that, rarely, 
contaminated instruments and supplies for immunizations have 
been identified as the source of hepatitis C infections.  He 
concluded that it was more likely than not that the veteran 
contracted hepatitis C in service from intravenous drug use. 

In a May 2004 statement, C. Wilcox, a laboratory scientist 
working at Utica Toxicology of Chula Vista, California, 
concluded that it was not possible to pinpoint or determine a 
definitive source of transmission of the hepatitis C virus 
with respect to an individual such as the veteran, where 
multiple risk factors were present.  He explained that one 
risk factor was no more likely than the other to be the cause 
of infection, as infection control procedures were not 
stringent at the time of the veteran's service.

In a July 2004 statement, Anthony R. Cardoza, DDS, explained 
that prior to 1989, persons who underwent medical and/or 
dental procedures were "likely (at) risk" for hepatitis C 
transmission because of lax sterilization standards.  He 
concluded that while it would be too speculative to opine as 
to the likely cause of transmission of the hepatitis virus in 
the veteran's particular case, the service knee surgery and 
prolonged postoperative course of treatment had exposed the 
appellant to a great number of risk opportunities, as did 
mass jet gun inoculations.

Submitted by the veteran in July 2004 was an August 1997 
discharge summary from the APT Foundation.  This indicated 
that the veteran entered the Daytop long-term residential 
alcohol and drug rehabilitation program from June 1994 to 
December 1996.  The summary indicates that the veteran's 
problem substances included heroin, and other opiates and 
synthetics.  

As indicated above, the evidence is conflicting as to the 
veteran's source of hepatitis C infection.  None of the 
medical or scientific opinions on file, however, take into 
account the long history of post-service intravenous drug use 
reported by the veteran to his treating mental health 
professionals in 2000 and 2001.  The Board notes that in his 
statements and testimony, the veteran has denied any post-
service history of intravenous drug use, and has indicated 
that while he used heroin prior to entering the Daytop 
facility, he smoked the heroin rather than inject it.  

Hence, it is apparent that the complete records from the 
veteran's long course of treatment in the Daytop program are 
particularly relevant to the claim for service connection for 
hepatitis C and should be obtained.  Through its own 
research, the Board has determined that the Daytop program 
still exists, and has been re-located to an address in 
Bridgeport, Connecticut.  The record reflects that the 
veteran actually did complete an authorization form in July 
2004 for VA to obtain records from the Daytop program (and on 
the form he correctly identified the current address of the 
facility), but the RO unfortunately did not act on the 
authorization.  

In addition to remanding for the RO to obtain the referenced 
records, the Board is also of the opinion that the veteran 
should be afforded a VA examination addressing the etiology 
of his hepatitis C, particularly as he has identified several 
other risk factors experienced in service that were not 
specifically considered in the May 2002 VA opinion.

With respect to right ear hearing loss, the record reflects 
that the veteran was last examined for this disorder in 
October 1999.  At that time, the examiner was unable to 
elicit a response to speech recognition testing in the right 
ear, and pure tone threshold testing of both ears yielded 
invalid results; the veteran demonstrated speech recognition 
ability of 100 percent in the left ear.  In July 2004, the 
veteran's representative argued that the examination was 
inadequate for rating purposes.

Private medical records on file show that the veteran 
underwent audiological testing in October 1999, April 2001 
and August 2001.  While it is unclear whether those 
evaluations were conducted in accordance with the methodology 
required by VA regulation, see 38 C.F.R. § 3.385, they 
nevertheless appear to suggest that auditory acuity in the 
veteran's nonservice connected left ear has decreased.
 
The Board notes that 38 U.S.C.A. § 1160(a)(3) was amended in 
December 2002 by the Veterans Benefits Act of 2002, Pub. L. 
No. 107-330, 116 Stat. 2820 (Dec. 6, 2002).  In August 2004, 
38 C.F.R. § 3.383(a)(3) was amended, effective December 6, 
2002, to reflect the revisions to 38 U.S.C.A. § 1160.  See 69 
Fed. Reg. 48,148 (Aug. 9, 2004).  The effect of the above 
amendments is to provide, where hearing loss in one ear is 
service-connected and in the other ear is nonservice-
connected, that compensation is payable as if both 
disabilities are service-connected provided that hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more, and hearing impairment present 
in the nonservice-connected ear meets the provisions of 38 
C.F.R. § 3.385.

Given the evidence suggesting a worsening in the veteran's 
left ear hearing loss, and the provisions of 38 U.S.C.A. 
§ 1160(a)(3) and 38 C.F.R. § 3.383(a)(3), the Board concludes 
that further VA examination of the veteran is warranted.

Turning to the left knee claim, the veteran was last examined 
for the condition in October 1999, at which time the examiner 
essentially found no clinical evidence of functional 
impairment.  X-ray studies revealed mild osteoarthritic 
changes.

In April 2002, the veteran explained that the medications he 
was using were aggravating his left knee disorder.  At his 
July 2004 hearing he testified that he has been receiving 
recent treatment at the Sharp Rees-Stealy Medical Group, and 
that his left knee symptoms were increasing in severity.  
Given the rather lengthy period since the left knee was last 
examined by VA, and in light of the veteran's suggestion that 
the left knee disorder is more severe than when examined in 
1999, further VA examination of the appellant would be 
helpful in the adjudication of his increased rating claim.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and implemented at 38 C.F.R § 3.159 
(2004), amended VA's duties to notify and assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA must also provide notice 
explaining what information and evidence it will seek to 
provide and which information and evidence the claimant is 
expected to provide.  Furthermore, in compliance with 
38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In the instant appeal, and mindful of the Court's evolving 
jurisprudence regarding the parameters of the VCAA, the Board 
finds that while the veteran arguably was advised in a 
September 2001 correspondence of the evidence VA would obtain 
for him, and what information or evidence he was responsible 
for submitting in connection with his increased ratings 
claims, the appellant has not been adequately informed of the 
information and evidence necessary to substantiate those 
claims.  See 38 U.S.C.A. § 5103(a).  A remand consequently is 
also required in order to ensure that the veteran receives 
the due process to which he is entitled.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims of 
entitlement to increased ratings for 
right ear hearing loss and for left knee 
disability.  The letter should 
specifically inform the veteran of the 
evidence that he is to provide, and which 
part, if any, the RO will attempt to 
obtain on his behalf.  The RO should 
request that the appellant provide any 
evidence in his possession that pertains 
to those claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, to specifically include 
DAYTOP/The APT Foundation (located at 425 
Grant Street, Bridgeport, CT 06610), and 
the Sharp Rees-Stealy Medical Group, who 
may possess additional records pertinent 
to the claims on appeal.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by him, to 
include all records from DAYTOP and the 
Sharp Rees-Stealy Medical Group, which 
have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.  The Board is 
particularly interested in reviewing the 
veteran's residential treatment records 
from DAYTOP. 

4.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature and etiology of his 
hepatitis C.  All indicated studies, 
tests and evaluations deemed necessary 
must be performed.  The RO should request 
the examiner to answer each of the 
following:

(a) Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's hepatitis C is 
etiologically related to the 
appellant's period of service or was 
present within one year of his 
discharge therefrom?  

(b) If it is at least as likely as 
not that the veteran's hepatitis C 
is etiologically related to his 
period of service or was present 
within one year of his discharge 
from service?  Is it at least as 
likely as not that hepatitis C 
originated from the appellant's 
inservice intravenous drug use 
(outside of the January 1971 left 
knee meniscectomy surgery itself) or 
during the year following service?

Finally, is it more likely than not 
(i.e., is there a greater than 50 
percent chance) that other 
conditions - to include any post-
service intravenous drug use, are 
causative of the veteran's hepatitis 
C?

The claims folders must be made available 
to and carefully reviewed by the examiner 
before any opinion is offered.  

5.  The RO should also arrange for a VA 
audiological examination of the veteran 
to determine the extent and severity of 
his service-connected right ear hearing 
loss.  All indicated studies should be 
performed.  In accordance with the latest 
AMIE worksheets for rating hearing loss, 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any hearing loss.  
The examiner should indicate whether the 
above October 1999, April 2001, and 
August 2001 evaluation reports contain a 
speech recognition score for the right 
and left ears using the Maryland CNC 
Test.  If so, the examiner should 
identify that score.

The rationale for all opinions expressed 
should be provided.  The claims files 
must be made available to and reviewed by 
the examiner.

6.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
appellant's service-connected left knee 
disability.  All indicated studies, 
including X-rays and range of motion 
studies, should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for rating knee disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any status post left 
knee medial cartilage excision with 
traumatic arthritis.  The extent of any 
left knee instability or subluxation 
should be noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  

The physician should identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups).  
If feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.

The rationale for all opinions expressed 
should be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.  

7.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.   

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


